                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MARTA MCCLANAHAN &                            )
JESSICA STINSON                               )
                                              )
Plaintiff,                                    )
                                              )
vs.                                           )       Case No. 3:19-cv-163
                                              )
MEDICREDIT, INC.                              )
                                              )
Defendant.                                    )

                       DEFENDANT MEDICREDIT, INC.’S WITNESS LIST

        Defendant Medicredit, Inc. (“Medicredit”) by counsel, hereby serves its list of witnesses

that may be relied upon by Medicredit at the trial of this action, other than witnesses to be used

solely for the purposes of impeachment or rebuttal, as follows:

        1.     Plaintiff Marta McClanahan (If called, testimony is expected to last 1 hour);

        2.     Plaintiff Jessica Stinson (If called, testimony is expected to last 1 hour);

        3.     Don Wright, a representative of Medicredit to testify on behalf of the corporation,

               (If called, testimony is expected to last 1 hour);

        4.     A representative of HSS Systems, LLC (If called, testimony is expected to last 15

               minutes).

                                      Respectfully submitted,
                                      SPENCER FANE LLP

                                      By: s/ Jamie N. Cotter
                                      Jamie N. Cotter
                                      1700 Lincoln Street, Suite 2000
                                      Denver, CO 80303
                                      Telephone: 303-839-3800
                                      Fax: 303-839-3838
                                      Email: jcotter@spencerfane.com
                                      ATTORNEYS FOR MEDICREDIT, INC.



                                       1
      Case 3:19-cv-00163 Document 73 Filed 08/28/20 Page 1 of 2 PageID #: 605
                                CERTIFICATE OF MAILING

        I hereby certify that on the 28th day of August 2020, I caused a true and correct copy of
the foregoing to be electronically served by the Court on the following counsel of record:

Brent S. Snyder, Esq., BPR #021700
2125 Middlebrook Pike
Knoxville, TN 37921
Brentsnyder77@gmail.com

William M. Kaludis, Atty.
SHIELD LAW GROUP
BPR #017433
1230 2nd Ave. S.
Nashville, TN 37210-4110
bill@shieldlawgroup.com
Attorneys for Plaintiff

                                                     /s/ Jamie N. Cotter




                                                                     2SL 3984648.1
    Case 3:19-cv-00163 Document 73 Filed 08/28/20 Page 2 of 2 PageID #: 606
